                                                                         FILED
                                                                        DEC 26 2018
                                                                        Clerk, US
                                                                       District Of fv1 Courts
                                                                       MissouJa o·o.n~ana
                                                                                     ,v,s,on
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 WESTERN ORGANIZATION OF                            CV 18-139-M-DWM
 RESOURCE COUNCILS,

              Plaintiff,
                                                           ORDER
        vs.

 RYAN ZINKE, et al.,

              Defendants.


       Defendants having moved to stay this matter in light of the lapse of

appropriations for both the Department of Justice and the Department of the

Interior,

       IT IS ORDERED that Defendants' motion (Doc. 27) is GRANTED in

PART and DENIED in PART. Defendants' motion is GRANTED to the limited

extent that the parties' pretrial statements and proposed case management plan are

now due on or before January 14, 2019. Defendants' motion is DENIED in all




                                          1
other respects. 1 Given the pending motion for preliminary injunction, argument

remains set for January 16, 2019. Defendants may file a renewed motion to stay

on January 10, 2019 (not before) if appropriate.

      DATED this 26th day of December, 2018.




                                      onald "A'. Molloy, District Judge
                                     United States District Court                 /
                                                                              /
                                                                          /




1
  Because reply briefs are optional, both pending motions will be fully-briefed and
ripe for ruling with no further briefing by the government. See L.R. 7 .1 (d)( 1)(C).
                                          2
